Citation Nr: 1744338	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee anterior cruciate ligament insufficiency (instability) prior to January 19, 2016, and higher than 30 percent thereafter.  

2.  Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease (limitation of motion).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015 and January 2017, the Board remanded the claims for additional needed development.  

In a decision dated in June 2017, the RO increased the rating for the Veteran's service-connected left knee anterior cruciate ligament disability insufficiency from 10 percent to 30 percent effective January 19, 2016.

The instability rating since January 19, 2016, is addressed in the below decision.  The remaining issues are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDING OF FACT

Since January 19, 2016, the Veteran's instability rating is rated at the maximum schedular rating of 30 percent for severe instability.


CONCLUSION OF LAW

A rating higher than 30 percent for left knee anterior cruciate ligament insufficiency since January 19, 2016, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  

VA examination of the left knee was conducted on January 19, 2016, pursuant to the Board's prior remand.   Chronic anterior cruciate ligament tear was shown and anterior instability of the joint revealed a deviance of 10-15 millimeters, which is reflective of significant instability.  See also March 2017 VA knee examination report.

This level of impairment comports with the highest possible schedular rating of 30 percent for severe instability under Diagnostic Code 5257.  As noted in the introduction, the RO awarded a 30 percent rating for instability effective January 19, 2016.  Thus, a higher rating is not warranted for instability since that time.

Although the Board is remanding the remaining issues for further development, remand is not necessary for the claim decided herein as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).


ORDER

A disability rating higher than 30 percent since January 19, 2016, for left knee anterior cruciate ligament insufficiency, is denied.



REMAND

The issues remaining are entitlement to a disability rating higher than 10 percent for left knee anterior cruciate ligament insufficiency (instability) prior to January 19, 2016, and entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease (limitation of motion).  

Pursuant to the Board's September 2015 remand, he was afforded a VA knee examination in January 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, in January 2017, the Board remanded the matter for a new VA examination, which was done in March 2017.

The January 2017 examiner did not provide separate active and passive range of motion findings and indicated that the functional loss of flare-ups could not be estimated without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (providing that an examiner's refusal to formulate an opinion regarding additional functional loss during flares does not relieve the Board from the obligation to determine whether the examiner's inability results from a personal lack of knowledge or experience and, if so, to attempt to obtain an opinion from a more qualified examiner).  In view of these matters, the Veteran should be scheduled for another VA examination of the left knee to comply with Correia and Sharp.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left knee disability.  

The examiner should specifically test the left knee for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  

The examiner should also estimate the functional loss that would occur during flares.

If any of these assessments cannot be accomplished, it should be explained why.

A complete rationale should be provided for all opinions reached.  

2.  Then, readjudicate the claims remaining on appeal.  If it is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


